         Case 9:18-ap-01058-DS Doc 342 Filed 07/18/21 Entered 07/18/21 21:18:29                                                                     Desc
                             Imaged Certificate of Notice Page 1 of 11
                                                              United States Bankruptcy Court
                                                               Central District of California
Corporate Recovery Associates, LLC,
      Plaintiff                                                                                                        Adv. Proc. No. 18-01058-DS
Blue Wolf Capital Partners, LLC,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0973-9                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jul 16, 2021                                               Form ID: pdf031                                                            Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 18, 2021:
Recip ID                 Recipient Name and Address
aty                    + Adrian Garcia, 2100 Ross Avenue, Ste 2700, Dallas, TX 75201-7919
aty                    + Sam Butler Hardy IV, 2100 Ross Avenue, Ste.2700, Dallas, TX 75201-7919
pla                    + Corporate Recovery Associates, LLC, 3830 Valley Centre Drive, Suite 705-152, San Diego, CA 92130-3320

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
aty                            Barira Munshi
dft                            BW Piezo Holdings, LLC
dft                            Blue Wolf Capial Fund II, L.P.
dft                            Blue Wolf Capital Advisors L.P.
dft                            Blue Wolf Capital Partners, LLC
dft                            CIT BANK, N.A.
dft                            CTG Advanced Materials, LLC
dft                            CTS Corporation
intp                           Courtesy NEF
dft                            Duff & Phelps
dft                            Gladstone Investment Corporation

TOTAL: 11 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 18, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
         Case 9:18-ap-01058-DS Doc 342 Filed 07/18/21 Entered 07/18/21 21:18:29                                                            Desc
                             Imaged Certificate of Notice Page 2 of 11
District/off: 0973-9                                              User: admin                                                             Page 2 of 2
Date Rcvd: Jul 16, 2021                                           Form ID: pdf031                                                        Total Noticed: 3
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 16, 2021 at the address(es) listed below:
Name                             Email Address
Andrew B Levin
                                 on behalf of Plaintiff Corporate Recovery Associates LLC ablevin@mintz.com,
                                 Meir@virtualparalegalservices.com;pj@wcghlaw.com;jmartinez@wcghlaw.com

Cheryl S Chang
                                 on behalf of Defendant Gladstone Investment Corporation Chang@Blankrome.com Hno@BlankRome.com

Christopher O Rivas
                                 on behalf of Defendant Blue Wolf Capital Advisors L.P. crivas@reedsmith.com chris-rivas-8658@ecf.pacerpro.com

Christopher O Rivas
                                 on behalf of Defendant Blue Wolf Capial Fund II L.P. crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com

Christopher O Rivas
                                 on behalf of Defendant BW Piezo Holdings LLC crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com

Christopher O Rivas
                                 on behalf of Defendant Duff & Phelps crivas@reedsmith.com chris-rivas-8658@ecf.pacerpro.com

Christopher O Rivas
                                 on behalf of Defendant Blue Wolf Capital Partners LLC crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com

Craig N Haring
                                 on behalf of Defendant Gladstone Investment Corporation charing@blankrome.com

Edward J Dennis
                                 on behalf of Plaintiff Corporate Recovery Associates LLC , eburch@lynnllp.com;srusso@lynnllp.com

Eliyahu Ness
                                 on behalf of Plaintiff Corporate Recovery Associates LLC eli_ness@outlook.com

Felicita A Torres
                                 on behalf of Interested Party Courtesy NEF torres@g-tlaw.com

Howard Steinberg
                                 on behalf of Defendant BW Piezo Holdings LLC steinbergh@gtlaw.com, pearsallt@gtlaw.com

Howard Steinberg
                                 on behalf of Defendant Blue Wolf Capial Fund II L.P. steinbergh@gtlaw.com, pearsallt@gtlaw.com

Howard Steinberg
                                 on behalf of Defendant Blue Wolf Capital Partners LLC steinbergh@gtlaw.com, pearsallt@gtlaw.com

Howard Steinberg
                                 on behalf of Defendant Blue Wolf Capital Advisors L.P. steinbergh@gtlaw.com pearsallt@gtlaw.com

Jonathan Boustani
                                 on behalf of Defendant CTS Corporation jboustani@btlaw.com

Jonathan Boustani
                                 on behalf of Defendant CTG Advanced Materials LLC jboustani@btlaw.com

Paul J Laurin
                                 on behalf of Defendant CTS Corporation plaurin@btlaw.com slmoore@btlaw.com;jboustani@btlaw.com

Paul J Laurin
                                 on behalf of Defendant CTG Advanced Materials LLC plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com

United States Trustee (ND)
                                 ustpregion16.nd.ecf@usdoj.gov


TOTAL: 20
Case 9:18-ap-01058-DS Doc 342 Filed 07/18/21 Entered 07/18/21 21:18:29                     Desc
                    Imaged Certificate of Notice Page 3 of 11


  1

  2
                                                                FILED & ENTERED
  3

  4                                                                   JUL 16 2021
  5                                                              CLERK U.S. BANKRUPTCY COURT
                                                                 Central District of California
                                                                 BY handy      DEPUTY CLERK
  6

  7

  8                        UNITED STATES BANKRUPTCY COURT

  9                          CENTRAL DISTRICT OF CALIFORNIA

 10                                 NORTHERN DIVISION

 11   In re:                                       Case No. 9:16-bk-11912-DS
 12   CHANNEL TECHNOLOGIES GROUP,                  Chapter 11
      LLC,
 13                                                Adv. No. 9:18-ap-01058-DS
                                 Debtor.
 14   ___________________________________
                                                   ORDER GRANTING IN PART AND
 15   CORPORATE RECOVERY                           DENYING IN PART MOTION BY
      ASSOCIATES, LLC, as Trustee for the          DEFENDANTS BLUE WOLF CAPITAL
 16   Liquidating Trust of Channel                 PARTNERS, LLC, BLUE WOLF CAPITAL
      Technologies Group, LLC,                     FUND II, L.P., AND BLUE WOLF CAPITAL
 17                                                ADVISORS, L.P. TO COMPEL FURTHER
                                    Plaintiff,     RESPONSES FROM PLAINTIFF TRUSTEE
 18            v.                                  TO REQUESTS FOR PRODUCTION OF
                                                   DOCUMENTS; INTERROGATORIES; AND
 19   BLUE WOLF CAPITAL PARTNERS, LLC,             REQUESTS FOR ADMISSIONS
      BLUE WOLF CAPITAL FUND II, L.P.,
 20   GLADSTONE INVESTMENT
      CORPORATION, BLUE WOLF CAPITAL               Hearing:
 21   ADVISORS, L.P. FIDUS INVESTMENT              Date:     July 12, 2021
      CORPORATION, FIDUS MEZZANINE                 Time:     11:30 a.m.
 22   CAPITAL II, L.P., AVANTE MEZZANINE           Location: Courtroom 201
      PARTNERS SBIC, LP, AVANTE                              1415 State Street
 23   MEZZANINE II, INC., PENGDI HAN,                        Santa Barbara, CA 93101
      DHAN, LLC, GRANT THORNTON, LLP,
 24   CTG ADVANCED MATERIALS, LLC,
      CTS CORPORATION, ELECTRO
 25   OPTICAL INDUSTRIES, DUFF &
      PHELPS, and CIT BANK, N.A.,
 26
 27                              Defendants.
 28


                                                 -1-
Case 9:18-ap-01058-DS Doc 342 Filed 07/18/21 Entered 07/18/21 21:18:29                 Desc
                    Imaged Certificate of Notice Page 4 of 11


  1          $KHDULQJZDVKHOGDWWKHDERYHWLPHDQGSODFHRQWKH³0RWLRQE\'HIHQGDQWV%OXH

  2   Wolf Capital Partners, LLC, Blue Wolf Capital Fund II, L.P., and Blue Wolf Capital

  3   Advisors, L.P. to Compel Further Responses from Plaintiff Trustee to Requests for

  4   Production RI'RFXPHQWV,QWHUURJDWRULHVDQG5HTXHVWVIRU$GPLVVLRQV´ WKH³0RWLRQ´

  5   Docket No. 316). Appearances were noted on the record.

  6          The court has reviewed and considered the Motion, the record in this proceeding,

  7   and the statements of counsel made on the record. For the reasons stated on the record at

  8   the hearing,

  9          IT IS HEREBY ORDERED that the Motion is granted in part and denied in part as

 10   follows:

 11

 12              Request        Ruling

 13              RFP #1         DENY

 14              RFP #2         DENY

 15              RFP #3         DENY

 16              RFP #4         DENY

 17              RFP #5         DENY

 18              RFP #6         DENY

 19              RFP #7         DENY

 20              RFP #8         DENY

 21              RFP #9         DENY

 22              RFP #10        DENY

 23              RFP #11        DENY

 24              RFP #12        DENY

 25              RFP #13        DENY

 26              RFP #14        DENY

 27              RFP #15        DENY

 28              RFP #16        DENY



                                                  -2-
Case 9:18-ap-01058-DS Doc 342 Filed 07/18/21 Entered 07/18/21 21:18:29   Desc
                    Imaged Certificate of Notice Page 5 of 11


  1          RFP #17       DENY

  2          RFP #18       DENY

  3          RFP #19       DENY

  4          RFP #20       DENY

  5          RFP #21       DENY

  6          RFP #22       DENY

  7          RFP #23       DENY

  8          RFP #24       DENY

  9          RFP #25       DENY

 10          RFP #26       DENY

 11          RFP #27       DENY

 12          RFP #28       DENY

 13          RFP #29       DENY

 14          RFP #30       DENY

 15          RFP #31       DENY

 16          RFP #32       DENY

 17          RFP #33       DENY

 18          RFP #34       DENY

 19          RFP #35       DENY

 20          RFP #36       DENY

 21          RFP #37       DENY

 22          RFP #38       DENY

 23          RFP #39       DENY

 24          RFP #40       DENY

 25          RFP #41       DENY

 26          RFP #42       DENY

 27          RFP #43       DENY

 28          RFP #44       DENY



                                          -3-
Case 9:18-ap-01058-DS Doc 342 Filed 07/18/21 Entered 07/18/21 21:18:29   Desc
                    Imaged Certificate of Notice Page 6 of 11


  1          RFP #45       DENY

  2          RFP #46       DENY

  3          RFP #47       DENY

  4          RFP #48       DENY

  5          RFP #49       DENY

  6          RFP #50       DENY

  7          RFP #51      GRANT

  8          RFP #52      GRANT

  9          RFP #53      GRANT

 10          RFP #54      GRANT

 11          RFP #55      GRANT

 12          RFP #56      GRANT

 13          RFP #57      GRANT

 14          RFP #58      GRANT

 15          RFP #59      GRANT

 16          RFP #60      GRANT

 17          RFP #61      GRANT

 18          RFP #62      GRANT

 19          RFP #63      GRANT

 20          RFP #64       DENY

 21          RFP #65       DENY

 22          RFP #66       DENY

 23          RFP #67       DENY

 24          RFP #68       DENY

 25          RFP #69       DENY

 26          RFP #71       DENY

 27          RFP #72       DENY

 28          RFP #73       DENY



                                          -4-
Case 9:18-ap-01058-DS Doc 342 Filed 07/18/21 Entered 07/18/21 21:18:29   Desc
                    Imaged Certificate of Notice Page 7 of 11


  1          RFP #74       DENY

  2          RFP #75       DENY

  3          RFP #76       DENY

  4          RFP #77       DENY

  5          RFP #78       DENY

  6          RFP #79       DENY

  7          RFP #80       DENY

  8          RFP #81       DENY

  9          RFP #82       DENY

 10          RFP #83       DENY

 11          RFP #84       DENY

 12          RFP #85       DENY

 13          RFP #86       DENY

 14          RFP #87       DENY

 15          RFP #88       DENY

 16          RFP #89       DENY

 17          RFP #90       DENY

 18          RFP #91       DENY

 19          RFP #92       DENY

 20          RFP #93       DENY

 21          RFP #94       DENY

 22         RFP #101       DENY

 23         RFP #102       DENY

 24         RFP #103       DENY

 25         RFP #106       DENY

 26         RFP #107       DENY

 27         RFP #108       DENY

 28         RFP #109       DENY



                                          -5-
Case 9:18-ap-01058-DS Doc 342 Filed 07/18/21 Entered 07/18/21 21:18:29   Desc
                    Imaged Certificate of Notice Page 8 of 11


  1         RFP #110       DENY

  2         RFP #111       DENY

  3         RFP #112       DENY

  4         RFP #113       DENY

  5         RFP #114       DENY

  6         RFP #115       DENY

  7         RFP #116       DENY

  8         RFP #117       DENY

  9         RFP #118       DENY

 10         RFP #119       DENY

 11         RFP #120       DENY

 12         RFP #121       DENY

 13         RFP #122       DENY

 14         RFP #124      GRANT

 15         RFP #125      GRANT

 16         RFP #126      GRANT

 17         RFP #127      GRANT

 18         RFP #128      GRANT

 19         RFP #129      GRANT

 20         RFP #130       DENY

 21         RFP #131       DENY

 22         RFP #132       DENY

 23          RFA #1        DENY

 24          RFA #2        DENY

 25          RFA #3        DENY

 26          RFA #4        DENY

 27          RFA #7        DENY

 28          RFA #8        DENY



                                          -6-
Case 9:18-ap-01058-DS Doc 342 Filed 07/18/21 Entered 07/18/21 21:18:29   Desc
                    Imaged Certificate of Notice Page 9 of 11


  1          RFA #9        DENY

  2          RFA #10       DENY

  3          RFA #11       DENY

  4          RFA #12       DENY

  5          RFA #13       DENY

  6          RFA #17      GRANT

  7          RFA #18      GRANT

  8          RFA #19      GRANT

  9          RFA #20      GRANT

 10          RFA #21      GRANT

 11          RFA #22      GRANT

 12          RFA #23      GRANT

 13          RFA #24      GRANT

 14          RFA #25      GRANT

 15          RFA #26      GRANT

 16          RFA #27      GRANT

 17          RFA #28      GRANT

 18          RFA #29      GRANT

 19          RFA #33       DENY

 20          RFA #34       DENY

 21          RFA #35      GRANT

 22          RFA #37      GRANT

 23          RFA #40      GRANT

 24          RFA #41       DENY

 25          RFA #42      GRANT

 26          RFA #43      GRANT

 27          RFA #44      GRANT

 28          RFA #45      GRANT



                                          -7-
Case 9:18-ap-01058-DS Doc 342 Filed 07/18/21 Entered 07/18/21 21:18:29   Desc
                    Imaged Certificate of Notice Page 10 of 11


  1          RFA #46      GRANT

  2          RFA #47      GRANT

  3          RFA #48      GRANT

  4          RFA #49      GRANT

  5          RFA #50      GRANT

  6          RFA #51      GRANT

  7          RFA #52      GRANT

  8          RFA #53      GRANT

  9          RFA #54      GRANT

 10          RFA #55      GRANT

 11          RFA #56      GRANT

 12          RFA #57      GRANT

 13          RFA #58      GRANT

 14          RFA #62      GRANT

 15          RFA #64      GRANT

 16          RFA #67      GRANT

 17          RFA #68   GRANT IN PART,
                        DENY IN PART
 18
             Rog #1        DENY
 19
             Rog #2    GRANT IN PART,
 20                     DENY IN PART

 21          Rog #3    GRANT IN PART,
                        DENY IN PART
 22
             Rog #10       DENY
 23
             Rog #11       DENY
 24
             Rog #12       DENY
 25
             Rog #13       DENY
 26
             Rog #14       DENY
 27
             Rog #15       DENY
 28
             Rog #17       DENY


                                          -8-
Case 9:18-ap-01058-DS Doc 342 Filed 07/18/21 Entered 07/18/21 21:18:29                Desc
                    Imaged Certificate of Notice Page 11 of 11


  1             Rog #18         DENY

  2             Rog #19         DENY

  3             Rog #20         DENY

  4

  5         IT IS FURTHER ORDERED that Corporate Recovery Associates, LLC must

  6   supplement its responses no later than 14 days after the entry of this order.

  7                                               ###

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24     Date: July 16, 2021

 25

 26
 27
 28


                                                   -9-
